          Case 1:19-cr-00337-JPO Document 47 Filed 06/11/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, NY 10007


                                                    June 11, 2021

BY ECF

The Honorable J. Paul Oetken
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square
New York, N 10007

       Re:     United States v. Capser, 19 Cr. 337 (JPO)

Dear Judge Oetken:

       The Government respectfully writes on behalf of itself and defense counsel to request an
additional two weeks (until June 25, 2021) to provide the Court with the Government’s and
defense counsel’s respective positions regarding when the sentencing hearing in the
above-captioned case should take place.

        The Government has begun but not yet completed the process of obtaining from the
defendant’s healthcare providers information about his alleged medical conditions, which are the
basis for his claim that his sentencing should be significantly delayed. The process of obtaining
that information has been complicated by legal requirements that the Government must satisfy
before the healthcare providers will provide the requested information. Additionally, defense
counsel is scheduled to begin trial in a different matter on June 16, 2021, and would like
additional time to further discuss this matter with the defendant.



                                             Respectfully submitted,

                                             AUDREY STRAUSS
                                             United States Attorney



                                         by: _____________________________
                                             David J. Robles
                                             Benjamin Woodside Schrier
                                             Assistant United States Attorneys
                                             Southern District of New York
                                             (212) 637-2550/1062
